Citation Nr: 0841814	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-25 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral choroidal 
melanoma, claimed as multiple myeloma, due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the RO 
in Nashville, Tennessee, which denied service connection for 
bilateral choroidal melanoma, which the veteran claims is 
multiple myeloma of the right and left eye and is related to 
his herbicide exposure.


FINDING OF FACT

The veteran's bilateral choroidal melanoma was not incurred 
in and is not related to a disease, injury or event while in-
service, including herbicide exposure, nor did it manifest to 
a compensable degree within one year of service separation.


CONCLUSION OF LAW

Bilateral choroidal melanoma was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. 1101, 1110, 1111, 1112 (West 
2002); 38 C.F.R. 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated March 2004 was sent to the veteran, which 
failed to provide notice of the 3rd element, viz., that the 
veteran's choroidal melanoma resulted from his in-service 
herbicide exposure.  See Quartuccio, supra.  Failure to 
provide pre-adjudicative notice of any of the notice 
elements is presumed to create prejudicial error.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).  The Secretary has the 
burden to show that this error was not prejudicial to the 
veteran.  Id. at 889.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been 
awarded as a matter of law.  Id. at 887; see also Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  A letter dated June 2005 informed the veteran that 
additional information or evidence was needed to support his 
claim.  It asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  

The Board concludes that the veteran has not been 
prejudiced.  He was provided adequate notice in June 2005 
letter; he was provided ten months to respond with 
additional arguments and evidence; the claim was 
readjudicated; and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in April 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).   
Accordingly, the Board concludes that the failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  See Sanders, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service records and private medical 
records are in the file.  Specifically, the claim file 
contains private medical records from Dr. Lee Smalley of The 
Eye Center of Oak Ridge, dated September 1997, as well as 
medical records from Dr. Millan of Southeastern Retina 
Associates and Dr. Googe of the University of Tennessee 
Memorial Hospital dated May 2003 to July 2004.  The veteran 
has not referenced any further outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.	Service Connection

The veteran contends that his bilateral choroidal melanoma 
resulted from herbicide exposure during his period of 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307.  Service records indicate that the veteran 
served in Vietnam from January 1966 to January 1968.  As 
such, the veteran is presumed to have been exposed to an 
herbicide agent.  

Particular diseases are deemed associated with herbicide 
exposure, under VA law, and shall be service- connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are 
met, and they become manifest to a degree of 10 percent or 
more, even though there is no record of such disease during 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases.  
See Fed. Reg., 72 FR 32395, 32397- 32398 (June 12, 2007).  
However, choroidal melanoma has not been added to the list of 
diseases associated with herbicide exposure.  See 38 C.F.R. § 
3.309.  It should be noted that the veteran claims bilateral 
choroidal melanoma is the same as multiple myeloma of the 
right and left eye, a disease associated with herbicide 
exposure and included in the above-mentioned list.  Multiple 
myeloma is a type of cancer found in bone marrow.  See 
Dorland's Illustrated Medical Dictionary 1238 (31th ed. 
2007).  As will be discussed below, the veteran has not been 
diagnosed with multiple myeloma.  Based on the law, the 
veteran cannot benefit from the presumption, regardless of 
whether he was exposed to herbicides in service.  Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving herbicide exposure.  McCart 
v. West, 12 Vet.App. 164, 167 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The record shows that the veteran was initially diagnosed 
with choroidal melanoma of the right eye in June 2003. The 
Board is satisfied by the evidence of a current disability 
for choroidal melanoma of the right eye.  

The veteran claims that his bilateral choroidal melanoma is 
due to herbicide exposure.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced and report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
cannot, therefore, accept the veteran's statements as 
adequate evidence.

The first evidence of the veteran's eye problems is a 
September 1997 medical report where the veteran was diagnosed 
with progressive dyschromatopsia and choroidal nevus of the 
right eye.  The medical records show that in May 2003 the 
veteran was diagnosed with benign neoplasm of the choroid.  
It was not until June 2003 that the veteran was finally 
diagnosed with choroidal melanoma of the right and left eye.  
Despite the fact that the veteran was diagnosed with 
bilateral choroidal melanoma in June 2003, the medical 
records show that the veteran did not submit to treatment for 
any eye problems until 1997, nearly 30 years following the 
veteran's release from active military duty.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  The medical evidence does not address the 
possibility of a causal relationship between the veteran's 
bilateral choroidal melanoma and herbicide exposure.  

Further, the veteran's enlistment examination, dated October 
1965, as well as his separation physical, dated November 
1967, indicate that the veteran's eyes were normal and showed 
no diagnosis of choroidal melanoma or any other eye problem.  
The veteran also submitted to a VA examination in December 
1968 wherein no injuries or diseases of the eyes were 
reported or diagnosed, and he had normal eye sight.  
Additionally, the veteran supplemented his claims file with 
literature that defines uveal melanoma, which includes 
choroidal melanoma.  This literature, however, does not 
establish a nexus between his diagnosis of bilateral 
choroidal melanoma and his in-service herbicide exposure.  
There is no continuity of the veteran's symptoms to his 
military service and the Board finds that service connection 
must fail on a direct basis. See Hickson, supra.

As provided above, the veteran also claims that he has 
multiple myeloma of the right and left eye.  The medical 
records, however, are completely silent as to the treatment 
or diagnosis of multiple myeloma, and service connection 
cannot be established for multiple myeloma.  

Finally, where a veteran served for 90 days in active 
service, and malignant tumors develop to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected even 
though there is no evidence of such disease in service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The post-service evidence shows that he had 
normal eye sight and no problems to his eyes during the 
December 1968 VA examination.  The veteran did not seek 
medical attention for any eye problems until 1997 and was not 
diagnosed with bilateral choroidal melanoma in 2003.  There 
is no evidence that choroidal melanoma occurred within the 
presumptive period.  The veteran cannot benefit from the 
presumption.  See id.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral choroidal 
melanoma, claimed as due to herbicide exposure, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


